Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 26 of October 2021.
Claims 1, 12, and 13 have been amended.
Claims 1-16 and 18 are currently pending and are rejected as described below.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26/10/2021 has been entered.

Response to Amendment/Argument
35 USC § 101
Applicant asserts that a machine (deep) learning algorithm is applied using both historical and refining contextual data reflecting user activity preferences for an area. Thus, the abstract idea involved is integrated into a practical application and significantly more than the judicial exception is provided.  Examiner respectfully disagrees.  In the decision of the Appeal 2020-002222, the 

35 USC § 103
Applicant asserts that nowhere does Gkiotsalitis teach utilizing contextual data and a preferenced list of activities for a group at a given timestamp to generate accurate simulation data 
Applicant asserts that Gibson does not teach tagging with a pick-up venue category from a contextual map database based on a pick-up coordinate or tagging with a drop-off venue category from the contextual map database based on a drop-off coordinate disclosed, taught, or fairly suggested,.  Examiner respectfully disagrees.  Gibson is no longer relied upon to teach the limitation in question in light of the new grounds of rejection, and it has been replaced by the Malaviya reference which teaches a dynamic contextual mapping data structure developing one or more simulated pathways for simulated (estimated) individuals, objects and/or equipment as seen in further detail below under the USC 103 Rejection.  Therefore Gkiotsalitis in combination with Malaviya teaches the limitations of Claim 1, therefore the prima facie stands.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 12-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 12-13 recite “adequate”. The term "adequate" is a relative term which renders the claim indefinite.  The term "adequate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claims 2-11, 14-16, and 18 depend on claims 1 and 12-13 and do not cure the aforementioned deficiencies, and thus, claims 2-11, 14-16, and 18 are rejected for the reasons set forth above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 13 recites “…35to estimate a present mobility demand indicative of the number of pick-up demands at a present time stamp for each of a set of regions within the predetermined area based on modelling of past mobility demand using a deep learning 
More specifically, claims 1 and 12-13 are directed to “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”  such as estimating a present mobility demand for pick-ups and drop-offs for a predetermined area, determining a set of activity preference scores for each user group, “Mathematical Concepts”, specifically “mathematical calculations” such as to generating a pick-up coordinate query and a drop-off coordinate query for coordinates related to the preferred activities to generate a number of transportation need request based on the list of possible pick-up coordinate and drop-off coordinate combinations, and the estimated number of pick-up demands, each transportation need request comprises a time stamp, a pick-up coordinate, a drop-off coordinate, a user group indication, is tagged with a pick-up venue -6-Attorney Docket No.: P2333US01PATENT category from a contextual map database based on the pick-up coordinate, and is tagged with a drop-off venue category from the contextual map database based on the drop-off coordinate, generate a signal indicative of the transportation need requests and thereby simultaneously reflecting both historical mobility demand and expected user activity preferences and “Certain Method of Organizing Human Activity’, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” such as receive the query, and based on the query, provide a list of pick-up and drop-off coordinate combinations, and distribute responsive to the signal indicative of the transportation need requests, wherein the distribution of the preferred activities at the present time stamp for each user group in the set of user groups for each region having the associated set of user groups is provided to the deep learning algorithm as the contextual data for training to refine the estimated present mobility demand as 
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claim 13 recites additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the independent claim 13 recites additional elements “a demand forecasting module” comprising instructions stored in a “memory” and executed by “a processor”, “a sampling module”, and “control unit”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application in view of MPEP 2106.05(g).  The claims are directed to an abstract idea. 
With respect to step 2B, examiner notes that claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to The control functionality of the present disclosure may be implemented using existing computer processors, or by a special purpose computer processor for an appropriate system, incorporated for this or another purpose, or by a hardwire system. Embodiments within the scope of the present disclosure include program products including machine-readable medium for carrying or having machine-executable instructions or data structures stored thereon. Such machine-readable media can be any available media that can be accessed by a general purpose or special purpose computer or other machine with a processor. By way of example, such machine-readable media can include RAM, ROM, EPROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to carry or store desired program code in the form of machine-executable instructions or data structures and which can be accessed by a general purpose or special purpose computer or other machine with a processor. When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or a combination of hardwired or wireless) to a machine, the machine properly views the connection as a machine-readable medium. Thus, any such connection is properly termed a machine-readable medium. Combinations of the above are also included within the scope of machine-readable media. Machine-executable instructions include, for example, instructions and data which cause a general purpose computer, special purpose computer, or special purpose processing machines to perform a certain function or group of functions. Moreover simulations or any processing may be carried out in a cloud-based infrastructure to evaluate multiple scenarios at large-scale”. 
As a result, claims 1 and 12-13 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Further, claims 1 and 12-13 do not recite any additional elements beyond the abstract idea.
Claims 2-11, 14-16, and 18 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1, 4-6, and 10-13 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 9953539 to Gkiotsalitis et al. (hereinafter referred to as “Gkiotsalitis”) in view US 20170024531 to Malaviya et al. (hereinafter referred to as “Malaviya”).

(A)	As per Claims 1 and 12-13: 
Gkiotsalitis discloses the following:
	estimate a present mobility demand indicative of the estimated number of pick-up demands at a present time stamp for each of a set of regions within the predetermined area based on modelling of past estimated mobility demand using a deep learning algorithm trained on historical and contextual data; (Gkiotsalitis Cols. 4-5, 7-8 Lines 8-4, 20-50 teaches an on-demand transport (mobility demand) prediction that is centered on the user experience by providing flexible routing and ad-hoc scheduling of vehicles operating at a given time of the day (time stamped) within city zones (predetermined area) of a city (region)  to supply pick-up demand based on probabilistic model (machine learning) using historical user-generated traces such as origin-destination databases (OD-DB) which is contextual data.  Given that individuals do not ordinarily travel without a reason, each destination is assigned to an activity. For instance, one location can be the home of the individual, another location can be the working place of the individual, whereas other locations can be locations of recurrent activities (e.g., classes or events) or non-recurrent ones (e.g., leisure trips)).
	determining a set of activity preference scores indicative of the distribution of preferred activities at the present time stamp for each user group in a set of user groups, each region having an associated set of user groups; (Gkiotsalitis Cols. 6-7 Lines 14-45 mobility traces are used to generate a set of mobility-activity patterns that occur in the city (step 1). If many collaborative individuals (where collaborative individuals are the ones who share continuously their personal data records) have similar patterns (activity preference scores) they are clustered into mobility-activity groups (step 2). Examples of collaborative individuals are individuals that share their personal mobility information through social media posts or public transportation smartcard logs. Each mobility-activity pattern cluster contains information about: 1. The number of its members, 2. The demographics of its members (e.g., 30% women, etc.), 3. The predominant mobility-activity patterns of its members (similar for members at the same group).  The mobility-activity processing module for populating the database (OD-DB) uses user-generated data from 
	generating a query for a pick-up coordinate for each of the preferred activities and a drop-off coordinate query for coordinates related to the preferred activities for each user group and their respective region; (Gkiotsalitis Cols. 2-3 Lines 48-23 the system populates, modifies, and queries Origin-Destination (OD) database content of mobility traces and interfaces with applications in need of aggregated mobility/activity/demographics/travel-sequence information of the entire area (city/region), its population, and the different clusters of individuals. Note, the individuals and the population may be people, goods and/or services, and the term geographical location refers to actual geographical coordinates, coordinates of transport system (e.g., underground metro system, and bus stops). 
	based on the queries and a stored set of coordinates for user groups and activities, determining the list of possible pick-up coordinate and drop-off coordinate combinations; (Gkiotsalitis Cols. 4, 5 Lines 31-33, 10-25 the automatic fleet dispatcher (AFD) queries the OD-DB for information along with time periods of the day and location of the city  and combines with the real-time data to produce a list of control actions (e.g., request to satisfy and route to be taken with stops and get on/get off users) for vehicles where the transportation facilities (e.g., vehicles) need to be placed at a given point in time and space in the day.  The AFD balances the allocation of fleets according to user requests using the OD-DB which stores the information from the mobility-activity processing module).
	…generating a number of transportation need requests based on the list of possible pick-up coordinate and drop- off coordinate combinations and the estimated number of pick-up demands at the present time stamp…; (Gkiotsalitis Cols. 4-5, 8 Lines 28-4, 15-36 the AFD uses OD-DB to generate demand-responsive dispatching of fleet  public transport fleet, public safety fleet, private fleet that offers mobility services) based on demand generated from data acquired from collaborative users which are clustered into groups of interest including the probability to travel from one location to a set of other locations at each specific time of the day where each destination is assigned to an activity (venue category), so one location can be the home of the individual, another location can be the working place of the individual, whereas other locations can be locations of recurrent activities (e.g., classes or events) or non-recurrent ones (e.g., leisure trips) ).
	…providing a signal indicative of the transportation need requests and thereby simultaneously reflecting both historical mobility demand and expected user activity preferences; (Gkiotsalitis Cols. 4, 9, 8 Lines 7-13, 32-39, 15-20 a preferred embodiment of the invention is used for the particular application of an on-demand/demand-responsive transportation of individuals. On-demand transport is a user-oriented form of transport characterized by flexible routing and ad-hoc scheduling of small/medium vehicles operating between pick-up and drop-off locations according to the passengers' requests.  After assigning the entire population to clusters, most likely their expected daily trips extracted from the probabilistic mobility-activity model will not match the real OD demand in the city. For this reason, a number of iterations can be performed where the mobility-activity models are updated according to Equations 1 and 2 and via this feedback loop, users are assigned iteratively to different clusters via solving the combinatorial optimization problem.  Note that the probabilistic model utilizes the historical mobility traces of each collaborative individual to derive his/her probability to travel from one location to a set of other locations (alternative destinations) at each specific time of the day).
distribute a plurality of mobility units responsive to the signal indicative of the transportation need requests, wherein the distribution of the preferred activities at the present time stamp for each user group in the set of user groups for each region having the associated set of user groups is provided to the deep learning algorithm as the contextual data for training to refine the estimated present mobility demand; (Gkiotsalitis Cols. 4, Lines 7-41 a preferred embodiment of the invention is used for the particular application of an on-demand/demand-responsive transportation of individuals. On-demand transport is a user-oriented form of transport characterized by flexible routing and ad-hoc scheduling of small/medium vehicles operating between pick-up and drop-off locations according to the passengers' requests.  The Automated Fleet Dispatcher (AFD) balances the allocation of fleets according to user requests using the OD-DB which stores the information from the mobility-activity processing module. Through queries to the OD-DB, the AFD is able to acquire information, such as the number of passengers at a specific location (pickup or deploy location), or, for example, can predict the most appropriate location for parking in standby for a vehicle or allocate requests to specific vehicles based on the time/location of origin and destination of the requests and the expected arrival time at various intermediate locations.  1. Implementing the method illustrated in FIG. 1 that is based on the mobility-activity processing module by: Using an approximation function that learns from continuously updated observed OD and activity-mobility data from collaborative users to re-allocate non-collaborative users to clusters and train the mobility-activity models of each cluster).
 Although Gkiotsalitis teaches predicting transportation demand in a predetermined area based on users who share their information and extrapolate to other areas of a city to incorporate users not providing said information it doesn’t expressly disclose simulating the estimated present  
	 a processor and a non-transitory computer readable storage medium storing instructions that, when executed by the processor, cause the system to: (Malaviya ¶95 he system 200 may be provided in various forms using particularly configured hardware, and includes electronic implementation through the use of various computing equipment, such as servers, data storage devices, processors, interfaces, non-transitory computer readable memory, etc.).
	simulate the estimated present mobility demand for the predetermined area in a manner that accurately reflects expected user groups and activities in the predetermined area in an absence of adequate actual pick-up demand data using a list of possible pick-up coordinate and drop-off coordinate combinations generated by: (Malaviya ¶133 the pathway generation unit 220 may also be configured to develop one or more simulated pathways for simulated individuals, objects and/or equipment. These pathways may be generated based on behaviour models (e.g., probabilistic models identifying decisions, travel speed, accessibility requirements, role, and infection status). The simulated pathways may be used in aggregate to determine the feasibility (e.g., by establishing a feasibility score) of various layout options, etc. The accuracy of the simulations may be refined over time, for example, by reviewing simulated pathways against actual pathways (e.g., simulating pathways before a layout change and then measuring the actual pathways following the layout change). The pathway generation unit 220 may be configured to generate visualizations using electronic map structures that may be updated in real or near-real time, for example, in response to received information or updated contextual profiles.  For example, such an electronic map structure may be overlaid and/or otherwise superimposed on to existing facility maps such that location features may be more readily 
	wherein simulating the estimated present mobility demand comprises……wherein each transportation need request comprises at least a time stamp, a pick-up coordinate, a drop-off coordinate, a user group indication, is tagged with a pick-up venue category -2-Attorney Docket No.: P2333US01PATENT from a contextual map database based on the pick-up coordinate, and is tagged with a drop-off venue category from the contextual map database based on the drop-off coordinate; (Malaviya ¶41, 134-136 the dynamic mapping data structures may represent a map health care organization that may provide real-time or near-real-time data relating to various aspects of the health care organization, including movement of individuals and equipment. The pathway generation unit 220 may be configured to generate pathways where the locations of objects or individuals are used as nodes in a pathway.  In some embodiments, pathway generation unit 220 is configured to utilize the tracked location data of individuals or objects in conjunction with their stored contextual profile to generate a visualization of the healthcare facility. For example, the location data can be provided in the form of points in a three-dimension or two-dimensional space, which may be absolute or relative. The points may be in the form of geospatial relationships between the points. As the points move around the two-dimensional or three-dimensional space, the pathway generation unit 220 is configured to track the movement to generate pathways. These pathways may be “frames” of movement, time-coded and/or associated with contextual data (e.g., with timecoded metadata) so that the pathways can be analyzed).
	wherein simulating the estimated present mobility demand further comprises…; Malaviya ¶133 the pathway generation unit 220 may also be configured to develop one or more simulated pathways for simulated individuals, objects and/or equipment. These pathways may be 
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Gkiotsalitis’ predicting transportation demand in a predetermined area and have the pathway generation unit 220 may also be configured to develop one or more simulated pathways for simulated individuals, objects and/or equipment where the pathway generation unit 220 may be configured to generate pathways where the locations of objects or individuals are used as nodes in a pathway of Malaviya as both are analogous art which teach solutions to predict transportation needs within an area as taught in Gkiotsalitis Cols. 4-5, 8 Lines 28-4, 15-36 and have the pathway generation unit 220 configured to utilize the tracked location data of individuals or objects in conjunction with their stored contextual profile to generate a visualization of the healthcare facility. For example, the location data can be provided in the form of points in a three-dimension or two-dimensional space, which may be absolute or relative as taught in ¶41, 133-136.

Gkiotsalitis Col. 9 Lines 62-67 discloses a mobility-activity processing module for populating, modifying and querying a mobility trace database content and a system which interfaces applications and the database, for example, to dispatch vehicles or change vehicles times/routes in an on-demand transportation system while Gibson [226] discloses transportation matching system 1102 may include a variety of servers, sub-systems, programs, modules, logs, and data stores. In particular embodiments, transportation matching system 1102 may include one or more of the following: a web server, action logger, API-request server, relevance-and-ranking engine, content-object classifier, notification controller, action log, third-party-content-object-exposure log, inference module, authorization/privacy server, search module, advertisement-targeting module, user-interface module, user-profile store, connection store, third-party content store, or location store and therefore perform the same functions as the modules described in claim 13.

(B)	As per Claim 4:  
Gkiotsalitis discloses the following:
wherein the instructions further cause the processor to: calculate adaptation factors for a further area not comprised in the predetermined area based on at least area size and population density at places of interest; (Gkiotsalitis Col. 2 Lines 31-57 the invention provides a mobility-activity processing module for creating, modifying and querying mobility trace database content and a system which interfaces applications and the database. The module is able to build a mobility structure that infers the temporal and spatial relationship of the database elements and a set of attributes of each element (demographic groups, activities, travel sequences) by using two sets of groups: the collaborative users of a city/area who provide user-generated information continuously and the non-collaborative users of the city/area. Based on these two set of groups the system continuously updates (calculates adaptation factors) allocation of users to continuously updated mobility-activity pattern clusters)
scale the model properties used for modelling of past mobility demand for the predetermined area to the further area for forming a domain-adapted model; (Gkiotsalitis Col. 6 Lines 31-42 the mobility-activity processing module populates the OD-DB by using data from collaborative users and information about city zones and city population.  The local model is then extended to a global module by allocating all non-collaborative users of the city to the clusters 
use the domain-adapted model for determining past estimated mobility demand for the further area; (Gkiotsalitis Col. 6 Lines 43-58 the aggregated mobility-activity patterns are summarized for the entire city to generate the expected OD trips for the city which is compared with the real OD and the constraints/mobility patterns of the combinatorial problem are continuously updated within a learning loop every time a comparison between the expected and the real OD occurs).

(C) As per Claim 5:
Gkiotsalitis discloses the following:
wherein the modelling of past estimated mobility demand for forecasting the present mobility demand is performed based on deep learning architectures and context data;  (Gkiotsalitis Cols. 7-8 Lines 46-14 discloses machine learning based on two data sets received in order to minimize errors from the derived OD matrix and through algorithms providing improved data through each iteration). 

(D)	As per Claim 6:  
Gkiotsalitis discloses the following:
wherein modelling of past estimated mobility demand is performed based on continuously updated data received for a recent time period; (Gkiotsalitis Col. 10 Lines 15-40 the clusters being continuously updated given that the collaborative users' data is updated over 

(E)	As per Claim 10:  
Gkiotsalitis discloses the following:
wherein the instructions further cause the processor to adapt the user group transportation acceptance score based on context data affecting transportation properties; (Gkiotsalitis Col. 6 Lines 3-15 the AFD system may modify the transportation type (public transportation fleet, public safety fleet, or a private pool of vehicles) schedule dynamically in order to accommodate new services for the different clusters generated on-demand and the frequencies of already existing services resulting in more efficient vehicle utilization).

(F)	As per Claim 11:  
Gkiotsalitis discloses the following:
wherein the instructions further cause the processor to: calculate adaptation factors for a further user group not comprised in the set of user groups based on similarity scores between the region associated with the further user group and the region associated with a user group in the set of user groups; (Gkiotsalitis Col. 2 Lines 31-57 the invention provides a mobility-activity processing module for creating, modifying and querying mobility trace database content and a system which interfaces applications and the database. The module is able to build a mobility structure that infers the temporal and spatial relationship of the database elements and a set of attributes of each element (demographic groups, activities, travel sequences) by using two sets of groups: the collaborative users of a city/area who provide user-generated information 
determine a user group activity preference and transportation preference, based on the adaptation factors; (Gkiotsalitis Cols. 6-7 Lines 14-20 teaches determining mobility-activity groups which are clustered based on similar personal data record patterns (scores) including information about city zones (regions), assigned geographical locations to home/work/leisure (activities)).
scale the forecasted mobility demand based on the adaptation factors; (Gkiotsalitis Col. 6 Lines 31-42 the mobility-activity processing module populates the OD-DB by using data from collaborative users and information about city zones and city population.  The local model is then extended to a global module by allocating all non-collaborative users of the city to the clusters of the local model after solving a combinatorial optimization problem with use of constraints (e.g., zonal information, home and work location of non-collaborative users, etc.)).

Claims 7-9, 14-16 and 18 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 9953539 to Gkiotsalitis et al. (hereinafter referred to as “Gkiotsalitis”) in view US 20170024531 to Malaviya et al. (hereinafter referred to as “Malaviya”) and in further view of US 20180342035 to Sweeney et al. (hereinafter referred to as “Sweeney”).

(A)	As per Claim 7:  
…based on the pick-up coordinate and the drop-off coordinate; (Gkiotsalitis Col. 5 Lines 10-25 the automatic fleet dispatcher (AFD) queries the OD-DB for information along with 
travel preference attributes for the respective user group; (Gkiotsalitis Col. 2 Lines 55-67 Individual user preferences such as types of activities, sequence of trips, and etc. are store by the OD-DB and used by the interface when clustering users into similar groups).
Although Gkiotsalitis in view of Malaviya teaches predicting transportation demand in a predetermined area based on users who share their information and extrapolate to other areas of a city to incorporate users not providing said information it doesn’t expressly disclose choosing from a plurality of transportation options however Sweeney teaches: 
wherein the instructions further cause the processor to: for each transportation need request, provide a list of transportation options…; (Sweeney ¶10 the user can request a carpool, a standard ride-share, a high-capacity vehicle, a luxury vehicle, a professional driver, or an AV transportation).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Gkiotsalitis in view of Malaviya’s predicting transportation demand in a predetermined area and allow for the user to choose the method of transportation of Sweeney as both are analogous art which teach solutions to predict transportation needs within an area as taught in Gkiotsalitis Cols. 4-5, 8 Lines 28-4, 15-36 in view of Malaviya and have a rider app request one of  the carpool, standard ride-share, high-capacity vehicle, luxury vehicle, etc. as taught in Sweeney ¶10.

Claim 8:  
Although Gkiotsalitis in view of Malaviya teaches predicting transportation demand in a predetermined area based on users who share their information and extrapolate to other areas of a city to incorporate users not providing said information it doesn’t expressly disclose monitoring of live traffic in order to determine if pick-up location can be changed to a more optimal location however Sweeney teaches: 
wherein the instructions further cause the processor to provide the transportation options based on traffic situation data and contextual information data regarding the predetermined area; (Sweeney ¶39 the coordination engine monitors live traffic map indicating that the pick-up location is blocked, or determine that the requesting user has progressed quickly to the pick-up location and can rendezvous with the AV at a more optimal pick-up area that requires further walking).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Gkiotsalitis in view of Malaviya’s predicting transportation demand in a predetermined area and have a coordination engine monitors live traffic map indicating that the pick-up location is blocked of Sweeney as both are analogous art which teach solutions to predict transportation needs within an area as taught in Gkiotsalitis Cols. 4-5, 8 Lines 28-4, 15-36 in view of Malaviya and determine that the requesting user has progressed quickly to the pick-up location and can rendezvous with the AV at a more optimal pick-up area that requires further walking as taught in Sweeney ¶39.

Claim 9:  
…user group…; (Gkiotsalitis Cols. 6-7 Lines 14-20 teaches determining mobility-activity groups which are clustered based on similar personal data record patterns (scores) including information about city zones (regions), assigned geographical locations to home/work/leisure (activities)).
Although Gkiotsalitis in view of Malaviya teaches predicting transportation demand in a predetermined area based on users who share their information and extrapolate to other areas of a city to incorporate users not providing said information it doesn’t expressly disclose a rider profile with a preferred ride method however Sweeney teaches: 
wherein the instructions further cause the processor to: select one of the transportation options based on…transportation acceptance scores indicative of the preferred mode of transportation…wherein the transportation need requests further includes the selected transportation option; (Sweeney ¶30-31 the on-demand transport system stores a rider profile which includes his/her default selections such as ride choices/requirements which acts as a filter when selecting the optimal service from the available options like carpool, manned vehicle vs. AV, luxury, etc.).
NOTE:  Examiner notes that by having a default option, the rider has rated his/her preferred method.
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Gkiotsalitis in view of Malaviya’s predicting transportation demand in a predetermined area and have the on-demand transport system store a rider profile of Sweeney as both are analogous art which teach solutions to predict transportation needs within an area as taught in Gkiotsalitis Cols. 4-5, 8 Lines 28-4, 15-36 in view of Malaviya and select ride 



(D)	As per Claim 14: 
Although Gkiotsalitis in view of Malaviya teaches predicting transportation demand in a predetermined area based on users who share their information and extrapolate to other areas of a city to incorporate users not providing said information it doesn’t expressly disclose monitoring of live traffic in order to determine if pick-up location can be changed to a more optimal location however Sweeney teaches: 
wherein the signal comprising the transportation need requests is provided for further decision support tools, transportation simulation frameworks, or distributing mobility units in the form of autonomous vehicles or human assisted self-driving vehicles in the predetermined area; (Sweeney ¶39 the coordination engine monitors live traffic map indicating that the pick-up location is blocked, or determine that the requesting user has progressed quickly to the pick-up location and can rendezvous with the AV at a more optimal pick-up area that requires further walking).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Gkiotsalitis in view of Malaviya’s predicting transportation demand in a predetermined area and have a coordination engine monitors live traffic map indicating that the pick-up location is blocked of Sweeney as both are analogous art which teach solutions to predict transportation needs within an area as taught in Gkiotsalitis Cols. 4-5, 8 Lines 28-4, 15-36 in view 


(E)	As per Claim 15: 
…for each of the pairs of pick-up coordinates and drop-off coordinates; (Gkiotsalitis Col. 5 Lines 10-25 the automatic fleet dispatcher (AFD) queries the OD-DB for information along with time periods of the day and location of the city  and combines with the real-time data to produce a list of control actions (e.g., request to satisfy and route to be taken with stops and get on/get off users) for vehicles where the transportation facilities (e.g., vehicles) need to be placed at a given point in time and space in the day).
a user group behavior module comprising instructions stored in the memory and executed by the processor to cause the processor to provide user group travel preference attribute scores indicative of a distribution of preferred modes of transportation for the user groups; (Gkiotsalitis Col. 2 Lines 55-67 Individual user preferences such as types of activities, sequence of trips, and etc. are store by the OD-DB and used by the interface when clustering users into similar groups).
…user group…; (Gkiotsalitis Cols. 6-7 Lines 14-20 teaches determining mobility-activity groups which are clustered based on similar personal data record patterns (scores) including information about city zones (regions), assigned geographical locations to home/work/leisure).
Although Gkiotsalitis in view of Malaviya teaches predicting transportation demand in a predetermined area based on users who share their information and extrapolate to other areas of a  
a travel option recommender module comprising instructions stored in the memory and executed by the processor to cause the processor to provide a list of transportation options…; (Sweeney ¶10 the user can request a carpool, a standard ride-share, a high-capacity vehicle, a luxury vehicle, a professional driver, or an AV transportation).
a choice model module comprising instructions stored in the memory and executed by the processor to cause the processor to select one of the listed transportation options from the travel option recommender module based on the…travel preference attribute scores for every one of the transportation need requests, wherein the transportation option is included in the transportation need request signal; (Sweeney ¶40-41 when a multi-hop trip is identified by the matching engine (choice model module) as being more cost and/or time optimal than a single-hop trip, the matching engine prompts the user interface via the rider app indicating the choice.   When the user accepts the multi-hop option, the matching engine can initially provide match data indicating the match for the first ride segment to the coordination engine).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Gkiotsalitis in view of Malaviya’s predicting transportation demand in a predetermined area and allow for the user to choose the method of transportation of Sweeney as both are analogous art which teach solutions to predict transportation needs within an area as taught in Gkiotsalitis Cols. 4-5, 8 Lines 28-4, 15-36 in view of Malaviya and have a rider app request one of  the carpool, standard ride-share, high-capacity vehicle, luxury vehicle, etc. as taught in Sweeney ¶10, 40-41.

Claims 16 and 18: 
Gkiotsalitis discloses the following:
wherein the plurality of mobility units comprise a plurality of autonomous vehicles distributed about the predetermined area…indicative of the transportation need requests to meet the transportation need requests at the present time stamp; (Gkiotsalitis Cols. 4-5, 8 Lines 28-67 teaches an on-demand transport (mobility demand) predication that is centered on the user experience by providing flexible routing and ad-hoc scheduling of vehicles operating at a given time of the day (time stamped) within city zones (predetermined area) of a city (region) where the fleet vehicles are comprised of fleet vehicles with drivers and autonomous driving fleet vehicles).
Although Gkiotsalitis in view of Malaviya teaches predicting transportation demand in a predetermined area based on users who share their information and extrapolate to other areas of a city to incorporate users not providing said information it doesn’t expressly disclose using an app embedded into the user device to transmit a signal however Sweeney teaches: 
…responsive to the signal…; (Sweeney ¶55-56 user requests a ride via the rider app, transmitting a transport request for on-demand transportation services to the transport system).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Gkiotsalitis in view of Malaviya’s predicting transportation demand in a predetermined area and transmitting a transport request for on-demand transportation services to the transport system of Sweeney as both are analogous art which teach solutions to predict transportation needs within an area as taught in Gkiotsalitis Cols. 4-5, 8 Lines 28-4, 15-36 in view of Malaviya and have a rider app in the user’s device in order to transmits the user’s ride request to the provider as taught in Sweeney ¶55-56.

Claims 2-3 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 9953539 to Gkiotsalitis et al. (hereinafter referred to as “Gkiotsalitis”) in view US 20170024531 to Malaviya et al. (hereinafter referred to as “Malaviya”) and in further view of US 20190004875 to Ofer et al. (hereinafter referred to as “Ofer”).

(A)	As per Claim 2:
wherein the instructions further cause the processor to select the estimated number of transportation need requests from the list of possible pick-up coordinate and drop-off coordinate combinations based on...the estimated number of pick-up coordinate and drop-off coordinate combinations from the list;  (Gkiotsalitis Cols. 4-5, 8, 9 Lines 28-4, 15-36, 60-65 the AFD uses OD-DB to dispatch demand-responsive fleet  public transport fleet, public safety fleet, private fleet that offers mobility services based on demand generated from data acquired from collaborative users which are clustered into groups of interest including the probability to travel from one location to a set of other locations at each specific time of the day where each destination is assigned to an activity (venue category), so one location can be the home of the individual, another location can be the working place of the individual, whereas other locations can be locations of recurrent activities (e.g., classes or events) or non-recurrent ones (e.g., leisure trips) ).
Although Gkiotsalitis in view of Malaviya teaches predicting transportation demand in a predetermined area based on users who share their information and extrapolate to other areas of a city to incorporate users not providing said information it doesn’t expressly disclose randomly selecting candidate trajectories and Ofer teaches: 
randomly-23-Attorney Docket No.: P2333US01PATENT selecting…; (Ofer ¶31 the candidate trajectory generator initiates the formation of candidate trajectories over the nodes by selecting a random node as a starting point for one such candidate trajectory, generating the candidate trajectory, then selecting another random node as a starting point for the next candidate trajectory, and so on).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Gkiotsalitis in view of Malaviya’s predicting transportation demand in a predetermined area and selecting random nodes as a starting point of Ofer as both are analogous art which teach solutions to predict transportation needs within an area as taught in Gkiotsalitis Cols. 4-5, 8 Lines 28-4, 15-36 in view of Malaviya and generate the candidate trajectory, then selecting another random node as a starting point for the next candidate trajectory as taught in Ofer ¶31.

(B)	As per Claim 3:
wherein the instructions further cause the processor to select the estimated number of transportation need requests from the list of possible pick-up coordinate and drop-off coordinate combinations based on…the estimated number of pick-up coordinate and drop-off coordinate combinations from the list; (Gkiotsalitis Cols. 4-5, 8, 9 Lines 28-4, 15-36, 60-65 the AFD uses OD-DB to dispatch demand-responsive fleet  public transport fleet, public safety fleet, private fleet that offers mobility services based on demand generated from data acquired from collaborative users which are clustered into groups of interest including the probability to travel from one location to a set of other locations at each specific time of the day where each destination is assigned to an activity (venue category), so one location can be the home of the individual, another location can be the working place of the individual, whereas other locations 
Although Gkiotsalitis in view of Malaviya teaches predicting transportation demand in a predetermined area based on users who share their information and extrapolate to other areas of a city to incorporate users not providing said information it doesn’t expressly disclose frequency of events selected based on weighted sampling of  attributes and Ofer teaches: 
…weighted sampling …; (Ofer ¶31Starting nodes can be randomly selected according to the frequency of the events in the raw data, or a weighted sampling of the discrete attributes).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Gkiotsalitis in view of Malaviya’s predicting transportation demand in a predetermined area and have weighted sampling of starting nodes based on attributes of Ofer as both are analogous art which teach solutions to predict transportation needs within an area as taught in Gkiotsalitis Cols. 4-5, 8 Lines 28-4, 15-36 in view of Malaviya and have weighted sampling of starting nodes based on attributes as taught in Ofer ¶31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        11/10/2021
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623